Citation Nr: 1745674	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  11-08 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada

2
THE ISSUES

1.  Entitlement to an increased rating for residuals of cesarean section, to include residual scar and adhesions, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for urinary frequency and urinary stress incontinence (associated with residuals of cesarean section), currently rated 40 percent disabling.

3.  Entitlement to an increased rating for impairment of sphincter control (associated with hemorrhoids), currently rated 10 percent disabling.

4.  Entitlement to a compensable rating for hemorrhoids prior to November 16, 2016, and a disability rating in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to April 1979.

These matters came to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in May 2012; the transcript is of record.

These matters were remanded in April 2014 and August 2016.

In a November 2016 rating decision, the Appeals Management Center (AMC) assigned a 10 percent rating to hemorrhoids, effective November 16, 2016; continued the 10 percent rating assigned to residuals of cesarean section, encompassing residuals, surgical scar and adhesions; assigned a separate 40 percent rating for urinary frequency and urinary stress incontinence, associated with residuals of cesarean section, effective November 16, 2016; and, assigned a separate 10 percent rating for impairment of sphincter control, associated with hemorrhoids, effective November 16, 2016.  The Board has taken jurisdiction of the urinary frequency and urinary stress incontinence, and impairment of sphincter control issues, as such are part and parcel of the respective residuals of cesarean section and hemorrhoid issues.  

The issues of entitlement to an increased rating for residuals of cesarean section, and urinary frequency and urinary stress incontinence, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From July 7, 2009, hemorrhoids are irreducible with excessive redundant tissue and frequent recurrences, without persistent bleeding and secondary anemia or fissures. 

2.  From July 7, 2009, impairment of rectal sphincter control with fecal incontinence is manifested by constant slight impairment of sphincter control and occasional moderate leakage without occasional involuntary bowel movements.  


CONCLUSIONS OF LAW

1.  From July 7, 2009, the criteria for a 10 percent rating, but no higher, for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).

2.  From July 7, 2009, the criteria for a 10 percent rating, but no higher, for impairment of sphincter control have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7332 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August and October 2009, the Veteran was provided notice with regard to his increased rating claim.  

Regarding the duty to assist, the evidence of record contains VA treatment records and lay statements and testimony from the Veteran.  There is no indication of relevant, outstanding records which would support the increased rating issue.  The Veteran has afforded VA examinations with regard to his hemorrhoids and impairment of sphincter control which will be discussed in detail below.

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board has reviewed all the evidence in the Virtual folders, which includes:  his contentions, service treatment records, post-service treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service-connected hemorrhoids are rated as noncompensable prior to November 16, 2016, and 10 percent thereafter, pursuant to Diagnostic Code 7336.  Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a zero percent rating is warranted for hemorrhoids (external or internal) where there is evidence of mild to moderate symptomatology.  A 10 percent rating is warranted where there is evidence of large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, and frequent recurrences.  A 20 percent evaluation, the maximum allowed, is warranted where hemorrhoids are present, with persistent bleeding and secondary anemia, or with fissures.

The Veteran's impairment of rectal sphincter control with fecal incontinence is rated 10 percent disabling pursuant to Diagnostic Code 7332.  Under Diagnostic Code 7332, the following ratings apply:  a noncompensable rating is warranted for healed or slight impairment of sphincter control without leakage; a 10 percent rating is warranted for constant slight impairment of sphincter control, or occasional moderate leakage; a 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad; a 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements; and a 100 percent rating is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332.

Other potentially applicable rating codes require fistula of the intestine, peritonitis, stricture of the anus, prolapse of the rectum, pruritus ani, or hernia, which are not present in the Veteran's case, and so are not appropriate to rate the Veteran's disability.  38 C.F.R. § 4.114, Diagnostic Codes 7330, 7331, 7333, 7334, 7336-7340.  The Board notes that the Veteran does have a fistula in ano, but Diagnostic Code 7335 instructs that fistula in ano is to be rated as for impairment of sphincter control under 7332.  Therefore, Diagnostic Code 7332 is the most appropriate diagnostic code under which to rate the Veteran's disability.

In November 2009, the Veteran underwent a VA examination.  She reported that there is always stool on the toilet tissue, which soils her undergarments, and "once in a blue moon she bleeds."  She uses over the counter hemorroidal creams.  She has difficulty passing stool but does not experience burning, anal itching, diarrhea, tenesmus, pain, or swelling.  She experiences occasional bleeding from hemorrhoids.  She experiences recurrence without thrombosis four or more times per year.  On examination, she had several internal and external hemorrhoids.  The hemorrhoids were not reducible.  There was no evidence of prolapse, thrombosis, bleeding, nor fissures.  There was evidence of excessive redundant tissue.  Her sphincter was impaired and leakage was evident.  Slight laxity of the anal sphincter was noted.  The examiner diagnosed external non-thrombosed and internal hemorrhoids.  

In October 2014, the Veteran underwent a VA examination.  The examiner found mild or moderate internal or external hemorrhoids with very mild episodic bright red rectal bleeding on toilet tissue with straining at stool or if frequent stooling.  The examiner found slight impairment of sphincter control without leakage.  The examiner stated that an examination was not conducted, as hemorrhoids were well documented in the record.  The treatment records, however, contain no treatment for her hemorrhoids.  10/25/2011 Medical Treatment Record-Government Facility at 2.

Thus, in November 2016 the Veteran underwent another VA examination to assess the severity of her hemorrhoids.  She reported persistent hemorrhoids which bleed off and on, but never to the point of causing anemia.  They are chronically irritated and intermittently painful.  There have not been instances of thrombosis for many years.  The most distressing symptom is that she has had fecal leakage which has become progressively worse over the past years.  This is now fairly constant and occurs after every bowel movement.  She does not use any adult diapers or other absorbent materials but does keep a spare change of underwear with her at all times.  She does have a sense of urgency when needing to have a bowel movement and has had rare urge incontinence about several times yearly.  On examination, the examiner noted large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, and impairment of sphincter control manifested by constant slight leakage.  External hemorrhoids were irreducible on exam, and there was no thrombosis or acute inflammation.  His rectal sphincter tone was mildly weak with minimal leakage noted.  No gross bleeding was noted.  The examiner noted that a July 9, 2012 colonoscopy reflected mild internal hemorrhoids, otherwise normal

With regard to the Veteran's hemorrhoids, the Board finds that the criteria for a 10 percent rating for hemorrhoids have been met from July 7, 2009, which corresponds to the date of receipt of her informal increased rating claim.  07/07/2009 VA 21-4138 Statement in Support of Claim.  Prior to November 16, 2016, while there are no specific findings of 'thrombotic' hemorrhoids, the November 2009 VA examination does reflect that she had several internal and external hemorrhoids, which were not reducible and there was evidence of excessive redundant tissue.  Unfortunately, the October 2014 VA examiner did not undertake an objective examination of the Veteran's hemorrhoids, thus it is not known whether the Veteran had large or thrombotic hemorrhoids.  However, the Veteran did complain of mild episodic bright red rectal bleeding with straining.  Moreover, on examination just over two years later, large/thrombotic, irreducible hemorrhoids were detected.  Thus, affording the Veteran the benefit of the doubt, the Board finds that a 10 percent rating is warranted from July 7, 2009.  A 20 percent rating is not warranted, as the evidence fails to demonstrate that the hemorrhoids are manifested by persistent bleeding and secondary anemia, or fissures.   

With regard to the Veteran's impairment of rectal sphincter control, the Board finds that the 10 percent rating is warranted from July 7, 2009, which corresponds to the date of receipt of his increased rating claim for hemorrhoids.  Such benefit is warranted because the November 2009 VA examination reflects that her sphincter was impaired and leakage was evident with slight laxity of the anal sphincter.  Likewise, the October 2014 VA examination also reflects slight impairment of sphincter control without leakage.  The lack of leakage is not consistent with the Veteran's November 2016 report of fecal leakage, which has become progressively worse over the past years.  Thus, the Board finds that impairment of rectal sphincter manifested by constant slight impairment or occasional moderate leakage warrants a 10 percent rating from July 7, 2009.  A 30 percent rating is not warranted as occasional involuntary bowel movements have not been shown.  Likewise, extensive leakage and fairly frequent involuntary bowel movements are not shown.  


ORDER

From July 7, 2009, entitlement to a 10 percent rating for hemorrhoids is granted, but entitlement to a disability rating in excess of 10 percent is denied.

From July 7, 2009, entitlement to a 10 percent rating for impairment of sphincter control is granted, but entitlement to a disability rating in excess of 10 percent is denied.


REMAND

In August 2016, the Board remanded the issue of entitlement to an increased rating for residuals of cesarean section for a VA gynecological examination with a physician with appropriate expertise to address the severity of her residuals of cesarean section.  

In November 2016, the Veteran underwent a VA examination with an internal medicine physician wherein an abdominal examination was conducted. However, she was not afforded a gynecological examination.  Therefore, the Board finds that its remand directives were not properly complied with, and a remand is necessary to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).

On remand, updated VA treatment records must be associated with the virtual folder for the period from April 1, 2017.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the virtual folder, updated VA treatment records for the period from April 1, 2017.

2.  AFTER all outstanding treatment records have been associated with the virtual folder, schedule the Veteran for a VA gynecological examination with a physician with appropriate expertise to address the severity of her residuals of cesarean section.  It is imperative that the virtual folder be made available to and reviewed by the examiner in connection with the examination.  Any necessary special studies should be performed and all pertinent clinical findings should be reported. 

The examiner should determine all gynecological residuals associated with the Veteran's cesarean section, and the severity of any such residuals.  

A complete rationale should be given for all opinions and conclusions expressed. 

3.  After completion of the above, review the expanded record and readjudicate the increased rating claims.  If any of the issues are not granted in full, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


